DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 was filed after the mailing date of the patent application on 01 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14667162, filed on 24 March 2015.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings, received on 01 February 2021, are acceptable for examination.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:  Said claims recite “the first part comprising a”.  Here, the recitation, “the first part”, is not supported by antecedent basis.  The first recitation of “first part” should be amended to “a first part”.  Appropriate correction is required.
Claims 1, 11, and 16 are objected to because of the following informalities:  Said claims recite “the second part comprising”.  Here, the recitation, “the second part”, is not supported by antecedent basis.  The first recitation of “second part” should be amended to “a second part”.  Appropriate correction is required.
Claims 1, 8, 16, and 18 are objected to because of the following informalities:  Said claims recite “the one or two frames”.  Here, the recitation is different from “a single frame or within two separate frames” and does not adhere to antecedent basis.  Examiner respectfully suggests amending “the one or two frames” to “the single frame or the two separate frames”.  Appropriate correction is required.
Claims 1, 7, and 16 are objected to because of the following informalities:  Said claims recite “the parts”.  Here, the recitation is different from “two parts” and does not adhere to antecedent basis.  Examiner respectfully suggests amending “the parts” to “the two parts”.  Appropriate correction is required.
Claims 2, 12, and 17 are objected to because of the following informalities:  Said claims recite “the same frame”.  Here, the recitation is different from “a single frame” and does not adhere to antecedent basis.  Examiner respectfully suggests amending “the same frame” to “the single frame”.  Appropriate correction is required.
Claims 2, 12, and 17 are objected to because of the following informalities:  Said claims recite “a frame”.  Here, Applicant has previously introduced “a single frame” in independent claims.  In order to improve claim clarity, Examiner respectfully suggests amending “a frame” to “the single frame”.  Appropriate correction is required.
Claims 1, 7, and 16 objected to because of the following informalities:  Said claims recite “the fields”.  Here, Applicant has previously introduced “different fields” and the recitation does not adhere to antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the fields” to “the different fields”.  Appropriate correction is required.
Claims 4 and 14 are objected to because of the following informalities:  Said claims recite “the 64 most significant bits”.  The recitation does not adhere to antecedent basis.  Appropriate correction is required.
Claims 5, 6, 7, and 15 are objected to because of the following informalities:  Said claims recite “the other wireless station”.  The recitation does not adhere to antecedent basis.  Examiner respectfully suggests amending “the other wireless station” to “each wireless station of the other wireless stations”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Said claims recite “the system”.  Applicant has previously recited “an integrated circuit manufacturing system“.  In order to improve claim clarity, Examiner respectfully suggests amending “the system” to “the integrated circuit manufacturing system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 11, and Claim 16, said claims recite “the first part comprising a time stamp at a lower resolution than the generated time stamp”, which renders the claim unclear.  The claim is unclear because Applicant is referring two different timestamps using the same term.  The first recitation of “time stamp” is a timestamp generated from a clock, while the second recitation of “time stamp” appears to be a lower resolution.  Examiner respectfully suggests amending each time stamp such that Examiner can distinguish them.  For instance, “the timestamp” generated from the clock should be amending to “a first timestamp” and the timestamp having a lower resolution should be amended to “a second timestamp”.
Regarding Claims 2-10, Claims 12-15, and Claims 17-20, Claims 2-10, Claims 12-15, and Claims 17-20 are likewise rejected for depending upon rejected Claim 1, rejected Claim 11, and rejected Claim 16 respectively.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, Claim 15 is directed to a non-transitory computer readable storage medium; however, Applicant recite that the processor further comprises one of three modules.  Here, the claim is unclear because Examiner is unable to determine whether the claim is a medium or a processor.  Examiner respectfully suggests amending to indicate that the medium causes the processor to perform one of three steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 8-13, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tian et al. (US 20150189614 A1 using the provisional filing date of 28 December 2013 corresponding to U.S. Provisional Application No. 61/921,406; hereinafter referred to as “Tian”).
Regarding Claim 1, Tian discloses a wireless station comprising: 
a clock (¶57 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses a wireless station comprising a Time Synchronization Function (TSF) Timer); 
a time stamp generation module (¶52-54 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses a wireless station further comprising a processor.  ¶15, Tian further discloses storing a computer program on a computer readable medium for execution by the processor) arranged to generate a time stamp using the clock (¶69 & Fig. 6 (602) | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses generating a time stamp) and to divide the generated time stamp into two parts (¶69 & Fig. 6 (604) & ¶78 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses dividing the counter into a most significant bits (MSB) portion and a least significant bits (LSB) portion), the first part comprising a time stamp at a lower resolution than the generated time stamp (¶69 & Fig. 6 (604) & ¶78 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses the MSB portion of the counter is a lower resolution) and the second part comprising one or more remaining bits of the generated time stamp (¶69 & Fig. 6 (604) & ¶78 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses the LSB portion of the counter is a higher resolution); 
a frame generator module (¶52-54 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses a wireless station further comprising a processor) arranged to insert the two parts into different fields within a single frame or within two separate frames (¶78 & ¶62 & Fig. 6, Tian discloses inserting the MSB portion of the counter into the TSD Completion field and inserting the LSB portion of the counter into the Time Stamp Field 406.  60 & Fig. 4, Tian discloses that the Short Beacon Frame format comprises a TSF Completion field and a Time Stamp field 406); and 
a wireless transmitter (¶52-54 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses a wireless station further comprising a transceiver) arranged to transmit the one or two frames comprising the fields containing the parts of the generated time stamp (¶71 & Fig. 6 (606) & ¶78 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses transmitting the frame to a receiving device).
Regarding Claim 2, Tian discloses the wireless station according to claim 1.
Tian further discloses the frame generator module (¶52-54 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses a wireless station further comprising a processor) is arranged to insert the first part into a first field within a frame and the second part into a second field within the same frame (¶78 & ¶62 & Fig. 6 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses inserting the MSB portion of the counter into the TSD Completion field and inserting the LSB portion of the counter into the Time Stamp Field 406.  60 & Fig. 4, Tian discloses that the Short Beacon Frame format comprises a TSF Completion field and a Time Stamp field 406).
Regarding Claim 3, Tian discloses the wireless station according to claim 1.
Tian further discloses the first part comprises a plurality of most significant bits from the generated time stamp (¶78 & ¶62 & Fig. 6 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses inserting the MSB portion of the counter into the TSD Completion field).
Regarding Claim 8, Tian discloses the wireless station according to claim 1.
Tian further discloses at least one of the one or two frames is a beacon frame (¶60 & Fig. 4 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses that the Short Beacon Frame format comprises a TSF Completion field and a Time Stamp field 406).
Regarding Claim 9, Tian discloses the wireless station according to claim 1.
Tian further discloses the wireless station is an access point (¶52| Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses that the wireless station may be an access point).
Regarding Claim 10, Tian discloses the wireless station according to claim 1.
Tian further discloses the wireless station is a Wi-FiTM station (¶52 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses that the wireless station may be a user terminal.  ¶6 & ¶57, Tian further discloses that the wireless station may be compatible with 802.11).
Regarding Claim 11, Claim 11 is rejected on the same basis in Claim 1.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 1.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 20, Tian discloses the method according to claim 16.
Tian further discloses the second part comprises all the remaining bits of the generated time stamp (¶78 & ¶62 & Fig. 6 | Application 61/921,406: ¶43-48 & Fig. 5 & ¶53-55 & Fig. 7, Tian discloses inserting the MSB portion of the counter into the TSD Completion field and inserting the LSB portion of the counter into the Time Stamp Field 406).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian in view of Oliviera et al. (US 20060184790 A1; hereinafter referred to as “Oliviera”).
Regarding Claim 4, Tian discloses a wireless station according to claim 3.
However, Tian does not disclose the first part comprises the 64 most significant bits from the generated time stamp.
Oliviera teaches the first part comprises the 64 most significant bits from the generated time stamp (¶58, Oliviera teaches that a 128 bit counter is divided into two 64 bit fields).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tian by requiring that the first part comprises the 64 most significant bits from the generated time stamp as taught by Oliviera because device responsiveness and functionality is improved (Oliviera, ¶2-3).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,402 (hereinafter referred to as “the ‘402 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘402 Patent discloses a wireless station comprising: 
a clock (Claim 1 of the ‘402 Patent discloses a clock operating at a frequency above 1 MHz); 
a time stamp generation module arranged to generate a time stamp using the clock and to divide the generated time stamp into two parts, the first part comprising a time stamp at a lower resolution than the generated time stamp and the second part comprising one or more remaining bits of the generated time stamp (Claim 1 of the ‘402 Patent discloses a time stamp generation module arranged to generate a high resolution time stamp using the clock and to divide the generated time stamp into two parts, the first part comprising a time stamp at a lower resolution than the generated time stamp and the second part comprising one or more remaining bits of the generated time stamp); 
a frame generator module arranged to insert the two parts into different fields within a single frame or within two separate frames  (Claim 1 of the ‘402 Patent discloses a frame generator module arranged to insert the first part into a time stamp field within a frame and the second part into a vendor specific field within a frame); and 
a wireless transmitter arranged to transmit the one or two frames comprising the fields containing the parts of the generated time stamp (Claim 1 of the ‘402 Patent discloses a wireless transmitter arranged to transmit the one or two frames comprising the time stamp field and the vendor specific field).
Regarding Claim 2, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 2 of the ‘402 Patent further discloses the frame generator module is arranged to insert the first part into a first field within a frame and the second part into a second field within the same frame (Claim 2 of the ‘402 Patent discloses the frame generator module is arranged to insert the first part into a time stamp field within a frame and the second part into a vendor specific field within the same frame).
Regarding Claim 3, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 3 of the ‘402 Patent further discloses the first part comprises a plurality of most significant bits from the generated time stamp (Claim 3 of the ‘402 Patent discloses the first part comprises a plurality of most significant bits from the generated time stamp).
Regarding Claim 4, Claim 1 and Claim 3 of the ‘402 Patent discloses the wireless station of claim 3.
Claim 4 of the ‘402 Patent discloses the first part comprises the 64 most significant bits from the generated time stamp (Claim 4 of the ‘402 Patent discloses the first part comprises the 64 most significant bits from the generated time stamp).
Regarding Claim 5, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 5 of the ‘402 Patent discloses an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a resolution of the generated time stamp (Claim 5 of the ‘402 Patent discloses an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a resolution of the generated time stamp).
Regarding Claim 6, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 6 of the ‘402 Patent discloses the wireless station according to claim 1, further comprising: an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a number of bits in the second part (Claim 6 of the ‘402 Patent discloses an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a number of bits in the second part).
Regarding Claim 7, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 7 of the ‘402 Patent discloses an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a frequency of transmission of frames comprising the fields containing the parts of the generated time stamp (Claim 7 of the ‘402 Patent discloses an adjustment module arranged to receive one or more error values from other wireless stations, each error value indicating a difference between a received time stamp and a clock value at the other wireless station when the time stamp was received, to compare the received error values to an error target and in response to determining that the error target has been exceeded, to increase a number of bits in the second part).
Regarding Claim 8, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 8 of the ‘402 Patent discloses at least one of the one or two frames is a beacon frame (Claim 8 of the ‘402 Patent discloses the frame is a beacon frame).
Regarding Claim 9, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 9 of the ‘402 Patent discloses the wireless station is an access point (Claim 9 of the ‘402 Patent discloses the wireless station is an access point).
Regarding Claim 10, Claim 1 of the ‘402 Patent discloses the wireless station according to claim 1.
Claim 10 of the ‘402 Patent discloses the wireless station is a Wi-FiTM station (Claim 10 of the ‘402 Patent discloses the wireless station is a Wi-Fi™ station).
Regarding Claim 11, Claim 11 is rejected on the same basis in Claim 1.
Claim 11 of the ‘402 Patent further discloses non-transitory computer readable storage medium having stored thereon computer readable program code, which when processed by an integrated circuit manufacturing system causes the system to generate a processor comprising (Claim 11 of the ‘402 Patent discloses computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a processor).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 1.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 20, Tian discloses the method according to claim 16.
Claim 1 of the ‘402 further discloses the second part comprises all the remaining bits of the generated time stamp (Claim 1 of the ‘402 Patent discloses the second part comprising one or more remaining bits of the generated time stamp).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474